                                 Case 1:20-cv-00301-RA Document 21
                                                                20 Filed 07/23/20
                                                                         07/22/20 Page 1 of 1




                                                                                                                         EMAIL: BKATZ@OLSHANLAW.COM
                                                                                                                                DIRECT DIAL: 212.451.2276




                                                                                 July 22, 2020

                 BY EFILE

                 Hon. Ronnie Abrams
                 United States District Court for the Southern District of New York
                 Thurgood Marshall United States Courthouse, Courtroom 1506
                 40 Foley Square
                 New York, New York 10007

                             Re:        Vector Media South, LLC v. TRT Transportation, Inc., No. 1:20-CV-00301(RA)


                 Dear Judge Abrams:

                         This firm represents Plaintiff Vector Media South, LLC (“Vector Media”) in this matter,
                 but we write on behalf of both parties to request a brief extension of the time to file a joint letter
                 and proposed case-management order and plan (“CMO”) in accordance with the Court’s
                 instructions. Due to logistical issues presented with COVID-19, as well as counsel vacation
                 schedules and competing professional demands, the parties require a bit more time to confer and
                 complete these materials and to submit them to the Court. As such, the parties respectfully
                 request an extension from July 24, 2020 until Tuesday, August 4, 2020 to file them.

                         Further, while the parties request a modest extension of the deadline to file the joint letter
                 and CMO, both parties do not believe that it is necessary to conduct an Initial Conference in this
                 matter, provided foregoing such conference is acceptable to the Court.
The initial status conference on July 31, 2020 is adjourned to August 13, 2020 at 10:30 a.m.
The parties' joint letter and proposed case management plan is due no later than August 4.
The dial-in information for that conference is provided below:
           Call-in Number: (888) 363-4749
           Access Code: 1015508
If, after reviewing the parties' joint letter and proposed case management plan, the Court     Respectfully submitted,
believes a conference is unnecessary, it will notify the parties at that time.

                                                                                               /s/ Brian A. Katz
SO ORDERED.


             ______________________________
                                                                                               Brian A. Katz
             Ronnie Abrams, U.S.D.J.
             July 23, 2020



                 cc: Counsel of Record (by ECF)




                 5469901-2
